                  Case 1:21-cv-00184-SAB Document 6 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11    HUGO DANIEL BARRERA, et al.,                    Case No. 1:21-cv-00184-SAB

12                    Plaintiffs,                     ORDER DENYING HUGO DANIEL
                                                      BARRERA’S SECOND APPLICATION TO
13           v.                                       PROCEED IN FORMA PAUPERIS AND
                                                      STRIKING COMPLAINT AS MOOT
14    COMMISSIONER OF SOCIAL
      SECURITY,                                       (ECF No. 5)
15
                      Defendant.
16

17
            Luz Maria Balleza and Hugo Daniel Barrera (“Plaintiffs”), proceeding pro se, filed an
18
     unsigned complaint in this action seeking judicial review of the denial of disability benefits
19
     pursuant to the Social Security Act. Plaintiffs did not pay the filing fee or file an application to
20
     proceed in forma pauperis. On February 25, 2021, Hugo Barrera filed an application to proceed
21
     in forma pauperis that was granted on February 25, 2021. On February 26, 2021, Hugo Barrera
22
     filed a second application to proceed in forma pauperis.
23
            Although this second application includes the birth days for Luz Maria Balleza, it is
24
     signed by Hugo Barrera who has already been granted permission to proceed in forma pauperis
25
     in this action. To the extent that Plaintiffs are attempting to seek permission for Luz Balleza to
26
     proceed in forma pauperis in this action, any application would need to be signed by her.
27
     Furthermore, as discussed in the February 25, 2020 order, it does not appear that Luz Balleza has
28


                                                      1
              Case 1:21-cv-00184-SAB Document 6 Filed 03/01/21 Page 2 of 2


 1 standing in this action.

 2          Accordingly, IT IS HEREBY ORDERED that Hugo Daniel Barrera’s second application

 3 to proceed in forma pauperis, filed February 26, 201, is DENIED as moot.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     March 1, 2021
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
